PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
RIVEROLL et al.
Application No. 14/896,809
Filed: 8 Dec 2015
For METHODS OF PRODUCING ALGAL CELL CULTURES AND BIOMASS, LIPID COMPOUNDS AND COMPOSITIONS, AND RELATED PRODUCTS
:
:
:
:	DECISION ON PETITION
:
:
:
:
:




This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), filed December 3, 2020 and supplemented on March 22, 2021, to revive the above-identified application.

This renewed petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

A timeline of the relevant events is as follows:

This application was filed electronically pursuant to 35 U.S.C. § 371 on December 8, 2015, including, inter alia, an Application Data Sheet (ADS) which lists six joint inventors. 

On January 28, 2016, the United States Patent and Trademark Office (USPTO) issued a Notice of Acceptance of Application under 35 USC 371 and 37 CFR 1.495.  The notice does not indicate that an oath or declaration was received on initial deposit.  

On March 3, 2017, the USPTO issued a non-final Office action.

On September 5, 2017, applicant filed a reply to the non-final Office action, along with a three-month extension of time to make timely the response.

On November 3, 2017, the USPTO issued a final Office action.

On May 3, 2018, applicant filed a Request for Continued Examination (RCE) along with a three-month extension of time.

On July 23, 2018, the USPTO issued a non-final Office action.

On January 21, 2019, applicant filed a reply to the non-final Office action, along with a three-month extension of time.

On March 8, 2019, the USPTO issued a non-final Office action.

On September 9, 2019 (September 8, 2019 fell on a Sunday), applicant filed a reply to the non-final Office action, along with a three-month extension of time.

On November 13, 2019, the USPTO issued a final Office action.

On July 17, 2020, the USPTO issued a notice of abandonment, which indicates continued examination under 37 CFR § 1.114 does not apply in a national stage application under 35 U.S.C. § 371 unless the requirements of 35 U.S.C. § 371(c) have been complied with, including the requirement for the inventor’s oath or declaration.

On July 31, 2020, an original petition pursuant to 37 C.F.R. § 1.137(a) was filed, along with the proper statement of unintentional delay, a RCE, an amendment to the claims, and remarks, which was dismissed via the mailing of a decision on October 7, 2020.

The undersigned spoke with Petitioner at 1:53 PM on March 30, 2021, discussed Changes To Implement the Hague Agreement Concerning International Registration of Industrial Designs, 80 Fed. Reg. 17918 (April 2, 2015), and confirmed that she wishes for this petition is to be treated according to 37 C.F.R. 
§ 1.137(a).


(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section; and,
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

The fee for filing a petition to revive an unintentionally abandoned application under 37 C.F.R. § 1.137(a) is set forth in 37 C.F.R. § 1.17(m) as being $1050 for a small entity.  With this petition, $70 towards this $1050 fee was received, and the undersigned has not located an authorization to charge any required fees to a Deposit Account in the electronic file.  Therefore, requirement (2) of 37 C.F.R. § 1.137(a) has not been met.  

The payment of the required petition fee is a prerequisite to the filing of a petition to revive pursuant to 37 C.F.R. 
§ 1.137.  Therefore, consideration of the merits of the petition before receipt of the filing fee would be premature.  See M.P.E.P. § 711.03(c)(III)(B), which sets forth, in toto:

35 U.S.C. 41(a)(7) provides that the Office shall charge $1,700.00 on filing each petition for the revival of an abandoned application for a patent, for the delayed payment of the fee for issuing each patent, for the delayed response by the patent owner in any reexamination proceeding, for the delayed payment of the fee for maintaining a patent in force, for the delayed submission of a priority or benefit claim, or for the extension of the 12-month period for filing a subsequent application. 35 U.S.C. 41(a)(7) also provides that the Director may refund any part of the fee, in exceptional circumstances as determined by the Director. This provision permits the Office to refund (or waive) the fee specified in 35 U.S.C. 41(a)(7) in situations in which the failure to take the required action or pay the required fee was due to a widespread disaster, such as a hurricane, earthquake, or flood, in the manner that the Office would waive surcharges that are not required by statute. The “exceptional circumstances” provision does not permit applicants to request a refund on the basis of there being exceptional circumstances. 
The phrase “[o]n filing” in 35 U.S.C. 41(a)(7) means that the petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.137. See H.R. Rep. No. 542, 97th Cong., 2d Sess. 6 (1982), reprinted in 1982 U.S.C.C.A.N. 770 (“[t]he fees set forth in this section are due on filing the petition”). Therefore, the Office: (A) will not refund the petition fee required by 37 CFR 1.17(m), regardless of whether the petition under 37 CFR 1.137 is dismissed or denied (unless there are exceptional circumstances as determined by the Director); and (B) will not reach the merits of any petition under 37 CFR 1.137 lacking the requisite petition fee.

(Emphases added). 

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Second Renewed Petition pursuant to 37 C.F.R. 
§ 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C § 704.

The second renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.







this decision should be directed to the undersigned at (571) 272-3225.5  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents-application-process/file-online.
        5 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.